UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORED OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22394 CHOU AMERICA MUTUAL FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 (207) 347-2088 Francis S.M. Chou, President Three Canal Plaza, Suite 600 Portland, Maine 04101 (207) 347-2088 Date of fiscal year end: DECEMBER 31 Chou Equity Opportunity Fund and Chou Income Opportunity Fund Date of reporting period: July 1, 2010 - June 30, 2011 CHOU EQUITY OPPORTUNITY FUND Issuer Name Exchange Ticker Symbol CUSIP # Shareholder Meeting Date Proposal/Description of the Matter Voted Proposed by Issurer/Shareholder Did Fund Cast Vote on Matter (Y/N) How Vote was Cast (For/Against Proposal or Abstain) Fund Vote For/ Against Management UTStarcom, Inc. UTSI Dec. 13, 2010 01. Election of Director: Thomas J. Toy Management Y For For 02. Ratify the Appointment of PriceWaterhouseCoopers Zhong Tian CPAs Limited Company as Independent Registered Public Accounting Firm. Management Y For For ASTA Funding, Inc. ASFI Jan. 13, 2011 01. Election of Director: Gary Stern Management Y For For 01. Election of Director: Arthur Stern Management Y For For 01. Election of Director:Herman Badillo Management Y For For 01. Election of Director: David Slackman Management Y For For 01. Election of Director: Edward Celano Management Y For For 01. Election of Director: Harvey Leibowitz Management Y For For 01. Election of Director: Louis A. Piccolo Management Y For For 02. Ratification of Grant Thornton LLP as Independent Registered Public Accounting Firm Management Y For For Office Depot, Inc. ODP Apr. 21, 2011 01. Election of Director: Neil R. Austrian Management Y For For 02. Election of Director: Justin Bateman Management Y For For 03. Election of Director: Thomas J. Colligan Management Y For For 04. Election of Director: Marsha J. Evans Management Y For For 05. Election of Director: David I. Fuente Management Y For For 06. Election of Director: Brenda J. Gaines Management Y For For 07. Election of Director: Myra M. Hart Management Y For For 08. Election of Director: W. Scott Hedrick Management Y For For 09. Election of Director: Kathleen Mason Management Y For For 10. Election of Director: James S. Rubin Management Y Against Against 11. Election of Director: Raymond Svider Management Y Against Against 12. Ratification of appointment of Deloitte & Touche LLP as the company's Independent Public Accountants. Management Y For For 13. An advisory vote on executive compensation. Management Y Against Against 14. An advisory vote on the frequency of holding an advisory vote on executive compensation. Management Y 1 Year For 15. To approve an amendment to our 2007 long-term incentive plan. Management Y For For 16. A proposal from a shareholder recommending that our board of directors amend the company's Bylaws (and each appropriate document) to give holders of 10% or more of the company's outstanding common stock (or the lowest percentage permited by law above 10%) the power to call a special shareholder meeting. Shareholder Y For Against Sears Holdings Corpoation SHLD May 3, 2011 01. Election of Director: Louis J. D'Ambrosio Management Y For For 01. Election of Director: William C. Kunkler, III Management Y For For 01. Election of Director: Edward S. Lampert Management Y For For 01. Election of Director: Steven T. Mnuchin Management Y For For 01. Election of Director: Ann N. Reese Management Y For For 01. Election of Director: Emily Scott Management Y For For 01. Election of Director: Thomas J. Tisch Management Y For For 02. Advisory vote on the compensation of our named executive officers. Management Y For For 03. Advisory vote on the frequency of advisory vote on the compensation of our named executive officers. Management Y For For 04. Ratify the appointment by the Audit Committee of Deloitte & Touche LLP as the Company's Independent Registered Public Accounting Firm for fiscal year 2011. Management Y 1 Year For 05. Stockholder proposal to require disclosure regarding corporate political contributions. Shareholder Y For Against Overstock.com, Inc. OSTK May 4, 2011 01. Election of Director: Allison H. Abraham Management Y For For 01. Election of Director: Samuel A. Mitchell Management Y For For 01. Election of Director: Stormy D. Simon Management Y For For 02. The ratification of the selection by the Audit Committee of the Company's Board of Directors of KPMG LLP as the Company's Independent Registered Public Accounting Firm for the fiscal year ending December 31, 2011. Management Y For For 03. Advisory vote on executive compension. Management Y For For 04. Advisory vote on the frequency of advisory stockholder votes on executive compensation. Management Y 3 Years For Sprint Nextel Corporation S May 10, 2011 01. Election of Director: Robert R. Bennett Management Y For For 02. Election of Director: Gordon M. Bethune Management Y For For 03. Election of Director: Larry C. Glasscock Management Y For For 04. Election of Director: James H. Hance, JR. Management Y For For 05. Election of Director: Daniel R. Hesse Management Y For For 06. Election of Director: V. Janet Hill Management Y For For 07. Election of Director: Frank Ianna Management Y For For 08. Election of Director: Sven-Christer Nilsson Management Y For For 09. Election of Director: William R. Nuti Management Y For For 10. Election of Director: Rodney O'Neal Management Y For For 11. To ratify the appointment of KPMG LLP as the Independent Registered Public Accounting Firm of Sprint Nextel for 2011. Management Y For For 12. To approve, by a non-binding advisory vote, our executive compensation. Management Y For For 13. To recommend, by a not-binding advisory vote, the frequency of advisory votes on our executive compensation. Management Y 1 Year For 14. To vote on a shareholder proposal concerning political contributions. Shareholder Y Abstain Against 15. To vote on a shareholder proposal concerning the retention of equity awards. Shareholder Y Abstain Against 16. To vote on a shareholder proposal requesting change to a voting requirement. Shareholder Y Abstain Against Radioshack Corporation RSH May 19 2011 01. Election of Director: Frank J. Belatti Management Y For For 02. Election of Director: Daniel R. Feehan Management Y For For 03. Election of Director: James F. Gooch Management Y For For 04. Election of Director: H. Eugene Lockhart Management Y For For 05. Election of Director: Jack L. Messman Management Y For For 06. Election of Director: Thomas G. Plaskett Management Y For For 07. Election of Director: Edwina D. Woodbury Management Y For For 08. Ratification of the appointment of Pricewaterhousecoopers LLP as Independent Registered Public Accounting Firm of Radioshack Corporation to serve for the 2011 fiscal year. Management Y For For 09. To approve, by non-binding vote, executive compensation. Management Y For For 10. To approve, by non-binding vote, the frequency of executive compensation votes. Management Y 1 Year For Mannkind Corporation MNKD 56400P201 June 2, 2011 01. Election of Director: Alfred E. Mann Management Y For For 01. Election of Director: Hakan S. Edstrom Management Y For For 01. Election of Director: Abraham E. Cohen Management Y For For 01. Election of Director: Ronald Consiglio Management Y For For 01. Election of Director: Michael Friedman Management Y For For 01. Election of Director: Kent Kresa Management Y For For 01. Election of Director: David H. Maccallum Management Y For For 01. Election of Director: Henry L. Nordhoff Management Y For For 01. Election of Director: James S. Shannon Management Y For For 02. To approve an amendment to Mannkind's amended and restated certificate of incorporation to increase the authorized number of shares of common stock from 200,000,000 shares to 250,000,000 shares. Management Y For For 03. To approve an amendment to Mannkind's 2004 Equity Incentive Plan. Management Y For For 04. To approve , on an advisory basis, the compensation of the named executive officers of Mannkind, as disclosed in Mannkind's Proxy Statement for the Annual Meeting. Management Y For For 05. To indicate, on an advisory basis, the preferred frequency of stockholder advisory vote on the compensation of the named executive officers of Mannkind. Management Y 1 Year For 06. To ratify the selection by the Audit Committee of the Board of Directors of Deloitte & Touche LLP as Independent Registered Public Accounting Firm of Mannkind for its fiscal year ending December 31, 2011. Management Y For For Village Farms Intl Inc. VFFIF 92707Y108 June 21, 2011 01. Please note that shareholders are allowed to vote 'In Favor' or 'Abstain' only for resolution numbers "1.1 to 1.6 and 2". Thanks you. Non-Voting 02. Election of Director: Christopher Woodward Management Y For For 03. Election of Director: Heinz Wehner Management Y For For 04. Election of Director: John Henry Management Y For For 05. Election of Director: John Mclernon Management Y For For 06. Election of Director: Michael Degiglio Management Y For For 07. Election of Director: David Holewinski Management Y For For 08. Appointment of Pricewaterhousecoopers LLP as auditors of Village Farms International, Inc. for the ensuing year and authorizing the directors to fix their renumeration. Management Y For For UTStarcom, Inc. UTSI June 24, 2011 01. Election of Director: Jack Lu Management Y For For 02. Election of Director: Baichuan Du Management Y For For 03. Election of Director: Xiaoping Li Management Y For For 04. The ratification and approval of the appointment of Pricewaterhousecoopers Zhong Tian CPAs Limited Company as UTStarcom, Inc.'s Independent Registered Public Accounting Firm for the fiscal year. Management Y For For 05. The approval of 2010 compensation awarded to named executive officers. Management Y For For 06. The frequency of future stockholder advisory votes regarding executive compensation. Management Y 1 Year Against 07. The adoption of the agreement and plan of merger and reorganization, entered into as of April 25, 2011, by and among UTStarcom, Inc., a Delaware Corporation, UTStarcom Holding Corp., a Cayman Islands Exempted Company and a wholly-owned subsidiary of UTStarcom, Inc., and UTSI Mergeco Inc All as more fully described in the Proxy Statement. Management Y For For CHOU INCOME OPPORTUNITY FUND Issuer Name Exchange Ticker Symbol CUSIP # Shareholder Meeting Date Proposal/Description of the Matter Voted Proposed by Issurer/Shareholder Did Fund Cast Vote on Matter (Y/N) How Vote was Cast (For/Against Proposal or Abstain) Fund Vote For/ Against Management AbitibiBowater Inc. ABH June 9 2011 01. Election of Director: Richard B. Evans Management Y For For 01. Election of Director: Richard D. Falconer Management Y For For 01. Election of Director: Richard Garneau Management Y For For 01. Election of Director: Jeffrey A. Hearn Management Y For For 01. Election of Director: Alain Rheaume Management Y For For 01. Election of Director: Paul C. Rivett Management Y For For 01. Election of Director: Michael Rousseau Management Y For For 01. Election of Director: David H. Wilkins Management Y For For 02. Ratification of Pricewaterhousecoopers LLP appointment. Management Y For For 03. Advisory vote on executive compensation (say-on-pay). Management Y For For 04. Advisory vote on the frequency of say-on-pay. Management Y 1 Year For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CHOU AMERICA MUTUAL FUNDS By:/s/ Francis Chou Francis S.M. Chou, President and Principal Executive Officer Date:August 5, 2011
